

116 HR 2489 IH: Waiver Accountability and Transparency Act
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2489IN THE HOUSE OF REPRESENTATIVESMay 2, 2019Mr. Cummings (for himself and Mr. Raskin) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo impose requirements on the grant of a waiver with respect to an immigration detention facility,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Waiver Accountability and Transparency Act. 2.Requirements on waivers applicable to immigration detention facilities (a)DefinitionIn this section, the term immigration detention facility means a place of detention for aliens detained pending removal, or a decision on removal, under the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) that is owned or operated by a private entity or a Federal, State, Tribal, or local government, whether or not such facility also is a place of detention for other detainees.
 (b)RequirementsThe following requirements shall apply to a grant of a waiver of a detention standard applicable to the detention facility:
 (1)The waiver request, justification for the waiver request, the assessment, final decision, whether the waiver was granted or denied, and rationale for the decision by U.S. Immigration and Customs Enforcement, shall be posted on the website of the Department of Homeland Security for the public to view within 3 business days of being submitted to U.S. Immigration and Customs Enforcement or to an immigration detention facility by U.S. Immigration and Customs Enforcement.
 (2)The waiver request shall be graded from 1 to 3 based on the level of seriousness (3 being the most serious) by the Director (or acting Director) of U.S. Immigration and Customs Enforcement. Level 3 shall include issues impacting due process, medical care, safety, security, and rights.
 (3)If the waiver is graded to be a 3 and is granted, the Director (or acting Director) of U.S. Immigration and Customs Enforcement shall sign off on a corrective action plan. All parties to the contract or agreement must also sign off on the corrective action plan. The corrective action plan shall include a timeline and a corrective action plan with the goal of eliminating the waiver and being compliant with existing standards.
 (4)The waiver may be approved by the Director (or acting Director) of U.S. Immigration and Customs Enforcement for a specified period of time not to exceed 90 days.
 (5)The Director (or acting Director) shall notify the Congress of, and post online, any approved request within 3 business days.
 (6)The waiver may be reapproved every 90 days. Any approval must be posted online and submitted to Congress within 3 business days.
 (7)After 1 year, any reapproval shall be approved by the Secretary, the Chief Financial Officer of U.S. Immigration and Customs Enforcement, and the Director (or acting Director) of U.S. Immigration and Customs Enforcement, who shall publish jointly justification for the approval.
 (c)Quality assurance surveillance planThe Director of U.S. Immigration and Customs Enforcement shall include a quality assurance surveillance plan in all new immigration detention facility contracts and agreements. The Director shall submit a report to the Congress not later than 120 days after the date of the enactment of this Act on plans to include quality assurance surveillance plans in existing contacts and agreements.
			(d)Reports on financial penalties
 (1)Penalties imposedNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Director of U.S. Immigration and Customs Enforcement shall report to Congress and publicly post online any financial penalties imposed on an immigration detention facility, including temporary withholding of payment under a contract.
 (2)Penalties not imposedNot later than 2 years after the date of the enactment of this Act, and every 2 years thereafter, the Secretary of Homeland Security shall report to Congress and publicly post online a report analyzing a sample of cases with respect to which the Secretary identified a failure to meet a detention standard applicable to the detention facility, but declined to impose a penalty.
 (e)GAO studyNot later than 2 years after the date of the enactment of this Act, and every 2 years thereafter, the Comptroller General of the United States shall conduct a study on the waiver process under subsection (b) and ability of the Secretary of Homeland Security to hold contractors accountable through contracting, including financial penalties and quality assurance surveillance plans.
			